MEMORANDUM ***
Kevin L. Perry appeals pro se the district court’s denial of his motion for relief from judgment under Rule 60(b)(1) of the Federal Rules of Civil Procedure. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review for abuse of discretion the denial of a Rule 60(b)(1) motion. United States v. $277,000 U.S. Currency, 69 F.3d 1491, 1492 (9th Cir.1995). The district court did not abuse its discretion by denying Perry relief from judgment under Rule 60(b)(1) because Perry failed to show “excusable neglect” for his failure to timely serve the summons and complaint in compliance with Fed.R.Civ.P. 4(m). See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir. 1993).
Perry’s additional contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.